KNIGHT, District Judge.
This is a motion for leave to amend bankrupt’s schedules filed herein to include an additional creditor’s name. The adjudication was made on February 25, 1935. The order to show cause herein was issued under date of October 17, 1935. *613Claims are required to be filed within six months after the adjudication. More than six months had expired subsequent to the adjudication herein. A discharge in bankruptcy releases a bankrupt from all of his provable debts, except (among others) such as Bankr. Act § 17 (3), 11 USCA § 35 (3)', “have not been duly - scheduled in time for proof and allowance, with the name of the creditor, if known to the bankrupt, unless such creditor had notice or actual knowledge of the proceedings in bankruptcy.” There is nothing to show that the alleged creditor “had notice or actual knowledge of the proceedings in bankruptcy.” The creditor is precluded from proving his claim. The bankrupt is precluded from securing a discharge from the debt to this creditor. Therefore, the bankrupt'has no right either in law or equity to amend. In re Trosky (D. C.) 55 F.(2d) 995. The motion is dismissed.